Citation Nr: 1546136	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  14-15 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from May 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina.

The Board acknowledges that the issue of entitlement to a total rating based on individual employability due to service-connected disability (TDIU) has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.


FINDING OF FACT

Parkinson's disease was not present during service, was not manifest within one year of discharge from service, and currently diagnosed Parkinson's disease did not develop as a result of any incident during service.


CONCLUSION OF LAW

Parkinson's disease was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in July 2011 regarding the type of evidence necessary to establish his claim.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, Social Security Administration (SSA) records, and his post-service medical records in furtherance of his claim.  

The Veteran was also provided with a fee-based examination in March 2012.  No medical opinion was requested in connection with the examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, Parkinson's disease is a disability presumptively related to herbicide exposure.  It appears that the RO only requested an examination to determine the Veteran's symptoms in case herbicide exposure was conceded and service connection would therefore be granted.  The Veteran has not contended that his Parkinson's disease is otherwise related to his service except for claimed herbicide exposure.  

Consequently, the Board finds that a medical opinion on the question of service connection for Parkinson's disease is not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran suffered an event, injury or disease in service, or that Parkinson's disease may be related to his military service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  

Therefore, although the examination does not contain a medical opinion, the Board concludes that a remand to obtain a medical opinion is not necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., paralysis agitans) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., paralysis agitans) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2015).  

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The Department of Defense (DoD) has determined that herbicide agents were also used from April 1968 through July 1969 in or near the DMZ in Korea to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  VA amended its regulations to extend a presumption of herbicide exposure to Veterans who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the DoD, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iv) (in effect since February 14, 2011). 
The diseases for which service connection may be presumed to be due to an association with herbicide agents include Parkinson's disease.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Veteran's STRs show no diagnosis of, or treatment for, Parkinson's disease.  His May 1967 enlistment and March 1970 separation examinations both revealed clinically normal systems.  In his reports of medical history, the Veteran denied pertinent symptoms.  

His personnel records show that he was stationed in Korea from April 1968 to May 1969 and that he was a battery clerk with Battery D, 7th Battalion, 5th Artillery while there.  The evidence does not show, nor does the Veteran contend, that he was stationed in the Republic of Vietnam.  

Post-service treatment records show that the Veteran was first diagnosed with idiopathic Parkinson's disease in 2002.  See, e.g., June 2004 treatment record.  None of his records contain any opinion relating Parkinson's disease to his military service.

In a July 2011 statement, the Veteran contended that the unit he was with in Korea was miles north of the 38th parallel bridge overlooking the DMZ.  He reported that the perimeters of his base camp and missile site were kept clear by using a defoliant.  The Veteran stated that his unit was so close to the DMZ that they were constantly on alert for infiltrators.  

A response from the National Personnel Records Center (NPRC) in July 2011 shows that there were no records of the Veteran's exposure to herbicides.  

The RO contacted the United States Army and Joint Services Records Research Center (JSRRC) to verify whether the Veteran was exposed to herbicides in service.  A September 2012 response shows that the1968-1969 unit histories submitted by the 38th Artillery Brigade, the higher headquarters of the 7th Battalion, 5th Artillery were reviewed.  It shows that that unit was located at Camp Page, approximately six miles from the DMZ.  The response also shows that the histories documented that that unit was located near the DMZ on some of the highest missile sites in the world.  In addition, the histories documented that the Brigade was made up of one Hercules Battalion and four Hawk Battalions.  It shows that they were dispersed from Chunchon, near the DMZ, to Kunsan and had the mission of providing a surface to air missile capability for use in the Korean Air Defense Sector.  The response concludes that the histories did not document the use, storage, spraying, or transporting of herbicides.  In addition they did not mention or document any specific duties performed by unit members along the DMZ.  

Based on a review of the evidence, the Board concludes that service connection for Parkinson's disease is not warranted.  Although the evidence shows that the Veteran currently has Parkinson's disease, it does not show that it is related to his military service.

Initially, the Board finds that the Veteran does not have confirmed exposure to herbicides in service.  Although the Veteran reported being exposed to herbicides while stationed in Korea, no evidence has been presented to confirm such exposure.  In this case, the Veteran's unit that he was stationed with is not among those determined by the DoD to have operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period.  See MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(p).  Consequently, the Veteran is not presumed to have been exposed to herbicides in service.  
The evidence fails to show that the Veteran was exposed to herbicides.  As noted above, the NPRC provided a negative response, while the JSRRC reported that the Veteran's unit was located at Camp Page, approximately six miles from the DMZ and that the unit histories did not mention or document any specific duties performed by unit members along the DMZ.  Although the Veteran is competent and credible to report that defoliants were used around the base where he was located, the negative responses from the NPRC and the JSRRC outweigh the Veteran's assertions.  In this case, the evidence fails to show that the Veteran was exposed to herbicides while stationed in Korea. 

Considering that the Veteran's claimed exposure to herbicides is not presumed and cannot be confirmed, the Board concludes that the Veteran was not exposed to herbicides at any time during his military service.  The evidence also does not show that the Veteran incurred any event, injury or disease to any pertinent body system or that his Parkinson's disease had its onset in service.  Indeed, the Veteran has not contended as such.  His only report of an in-service event is his claimed exposure to herbicides, which has not been confirmed as discussed above.  His STRs are silent for any complaints associated with Parkinson's disease.  In this case, the contemporaneous service records and post-service treatment records all fail to show that he incurred an event, injury or disease in service.  Therefore, the evidence does not support a finding that the in-service incurrence or aggravation of an event, injury or disease actually occurred. 

Absent an in-service event, injury or disease, there is no nexus evidence to support a finding of service connection.  The first evidence of Parkinson's disease is in 2002.  None of the Veteran's treatment records contain any opinion indicating that his Parkinson's disease had its onset during service. 

The contemporaneous service records fail to show that currently diagnosed Parkinson's disease began during the Veteran's military service or is otherwise related to his service.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of Parkinson's disease complaints, symptoms, or findings for three decades between the period of active service and the earliest evidence of a diagnosis of Parkinson's disease is itself evidence which tends to show that Parkinson's disease did not have its onset in service or for many years thereafter.

The overall evidence of record weighs against a finding of Parkinson's disease being associated with the Veteran's active duty.  Without competent evidence of an association between Parkinson's disease and his active duty, service connection for Parkinson's disease is not warranted.

Furthermore, as the evidence does not show that Parkinson's disease manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as paralysis agitans is a chronic disease as per 38 C.F.R. § 3.309.  The Veteran has not contended, nor does the evidence show, a continuity of symptomatology since service.  None of his post-service treatment records contain any such report.  Therefore, a continuity of symptomatology has not been shown.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of Parkinson's disease falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between Parkinson's disease and the Veteran's active duty, service connection for Parkinson's disease is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for Parkinson's disease.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for Parkinson's disease is denied.  See 38 U.S.C.A §5107 (West 2014).


ORDER

Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


